DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The reply filed on 7/23/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amended claims are directed to an invention that is independent or distinct from the invention originally claimed. See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Election/Restrictions
The amended claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

In the response filled on 2/25/2020, the applicant elected Group II, Claims 10 and 22 without traverse. The restriction requirement was made final in the office action mailed on 4/21/2020. The examined claims were Claims 8, 10, 20, 22, and 36.

The applicant has received an action on the merits on Group II in the non-final rejection mailed on 4/21/2020. Newly amended Claims 8, 20, and 36 include features similar and or corresponding to the original limitations of Group III. Therefore, Claims 18, 20, and 36, and all Claims dependent upon them are being directed to a non-elected group.

Since applicant has received an action on the merits for the originally elected invention, all the Claims are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877